Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Previous Election/Restrictions Requirement is Withdrawn
Applicant's election with traverse of Species 1 in applicant’s reply dated 12/3/2021 is acknowledged.  The traversal is on the ground(s) that at least some of the species identified in the previous office action are not reasonably defined as distinctive species. In response, after reconsideration, the election/restriction requirement set forth in the previous office action dated 10/20/2021 is hereby withdrawn. And, a new election/restriction requirement is set forth below in this office action. 
(Note: the examiner attempted to contact the office of applicant’s attorney for reaching a corresponding new election over the phone; but the examiner was informed that all election/restriction-related matters have to be presented to the attorney’s office through written office action(s)).

New Election/Restrictions Requirement
	This application contains claims 1-20 directed to the following patentably distinct species of the claimed invention: 
Species 1, embodiment of Figs. 2A and 2B.
Species 2, embodiment of Figs. 9-12.

Species 4, embodiment of Fig. 16.
Species 5, embodiment of Figs. 17-18.
Species 6, embodiment of Fig. 19.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species are distinct because of the patentably distinctive characteristics readily apparent in the corresponding figures identified above. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, none is generic.
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record 
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654. The examiner can normally be reached 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOUXIANG HU/Primary Examiner, Art Unit 2898